Exhibit 10.1

 

MYOKARDIA, Inc. (the “Company”)

change in control and SEVERANCE Policy

 

Adopted on october 17, 2015

(Amended on october 24, 2018)
(AMENDED ON fEBRUARY 22, 2019)

(AMENDED ON JUNE 3, 2020)

(AMENDED ON October 3, 2020)

 

In the event a senior management employee of the Company experiences an
Involuntary Termination (as defined below), including a Sale Event Termination
(as defined below), such senior management employee shall be entitled to receive
either the Involuntary Termination Benefits (as defined below) or the Sale Event
Termination Benefits (as defined below), as applicable, subject, in either case,
to each such employee’s execution and non-revocation of a severance agreement
within 60 days following the date of such termination, including a general
release of claims (the “Release Agreement”).  Prior to a Sale Event, the Release
Agreement shall be in a form acceptable to the Company, and on or following a
Sale Event, the Release Agreement shall be in a form acceptable to the Company’s
acquirer and consistent in all material respects with the form that such
acquirer has previously provided to the Company.

 

Involuntary Termination Benefits:

 

 

•

No automatic acceleration of vesting of outstanding stock options and other
equity awards with time-based vesting;

 

 

•

Company-paid outplacement services by a counselor of a firm nationally
recognized as a reputable national provider of such services (the “Outplacement
Services”) for a period of time following the Involuntary Termination not to
exceed the time set forth below. The Outplacement Services will be provided by
an outside organization selected by the Company. If the employee elects not to
take advantage of the Outplacement Services within thirty (30) days of the
employee’s Involuntary Termination, then unless otherwise agreed in writing by
the Company and the employee, the Company will not be obligated to provide the
Outplacement Services to the employee. In no circumstance will the Company pay
cash or provide any other consideration to any employee in lieu of the
Outplacement Services, and in no event will the terms of the Outplacement
Services be more favorable than the terms of the Sale Event Outplacement
Services (as defined below); and

 

 

•

Payment of (a) cash severance in a lump sum in the applicable amount set forth
below and (b) if the employee was participating in the Company’s group health
plan immediately prior to the date of termination of his or her employment and
elects COBRA health continuation, payment of a monthly cash payment for the
period set forth below or the employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the employee if
the employee had remained employed by the Company

1

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

 

Position

Severance (Amount of Base Salary)

Target Bonus

Benefits Continuation

Outplacement Services

Chief Executive Officer

 

12 months

None

12 months

12 months

C-Level Executive, Executive Vice President and Senior Vice President

 

9 months

None

9 months

12 months

Vice President

 

6 months

None

6 months

12 months

 

Sale Event Termination Benefits:

 

 

•

Full acceleration of vesting of outstanding stock options and other equity
awards with time-based vesting;

 

 

•

Company-paid outplacement services, on the same terms as provided by the
Company’s acquirer to its employees (the “Sale Event Outplacement Services”),
for a period of time following the Sale Event Termination not to exceed the time
set forth below. If the employee elects not to take advantage of the Sale Event
Outplacement Services within thirty (30) days of the employee’s Sale Event
Termination, then unless otherwise agreed in writing by the Company and the
employee, the Company will not be obligated to provide the Sale Event
Outplacement Services to the employee. In no circumstance will the Company pay
cash or provide any other consideration to any employee in lieu of the Sale
Event Outplacement Services; and

 

 

•

Payment of (a) cash severance in a lump sum in the applicable amount set forth
below, (b) a lump sum target bonus payment in the applicable amount set forth
below, and (c) if the employee was participating in the Company’s group health
plan immediately prior to the date of termination of his or her employment and
elects COBRA health continuation, payment of a monthly cash payment for the
period set forth below or the employee’s COBRA health continuation period,
whichever ends earlier, in an amount equal to the monthly employer contribution
that the Company would have made to provide health insurance to the employee if
the employee had remained employed by the Company.

 

Position

Severance (Amount of Base Salary)

Target Bonus

Benefits Continuation

Sale Event Outplacement Services

2

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

Chief Executive Officer

 

18 months

1.5x Target Bonus

18 months

12 months

Senior Management Employees (1)

 

12 months

1x Target Bonus

12 months

12 months

 

 

(1)

Senior Management Employees include all employees of the Company at the level of
Vice President and above (other than the Chief Executive Officer).

 

The amounts payable pursuant to this policy, including both the Involuntary
Termination Benefits and the Sale Event Termination Benefits, shall be paid or
commence to be paid within sixty (60) days following the date of termination of
employment, provided that if the sixty (60)-day period begins in one calendar
year and ends in a second calendar year, such payments shall be paid or commence
to be paid in the second calendar year by the last day of such sixty (60)-day
period.

In addition, except as otherwise provided in a Make Whole Agreement between the
employee and the Company that is entered into with the prior consent of the
Company’s acquirer, upon the consummation of a Sale Event, to the extent Section
280G of the Internal Revenue Code is applicable to such employee, each employee
shall be entitled to receive either: (a) payment of the full amounts set forth
above to which the employee is entitled or (b) payment of such lesser amount
that does not trigger excise taxes under Section 280G, whichever results in the
employee receiving a higher amount after taking into account all federal, state
and local income, excise and employment taxes.

For purposes of this policy,

“Base Salary” means the greater of (a) the annual base salary in effect
immediately prior to the Involuntary Termination or Sale Event Termination, as
applicable and (b) the annual base salary in effect immediately prior to the
Sale Event, as applicable.

“Good Reason” means that the affected employee followed the “Good Reason
Process” (as defined below) following the occurrence of (a) a material
diminution in the employee’s job responsibilities (provided that a mere change
in title or reporting relationship shall not be deemed a material diminution in
job responsibilities), (b) a 10% or greater reduction in the employee’s base
salary (except for across-the-board salary reductions in the salaries of all
similarly situated employees based on the Company’s financial performance), or
(c) the relocation of the employee’s principal place of business to a location
that is more than fifty (50) miles from the employee’s then-current location of
employment.

“Good Reason Process” means that (a) the employee reasonably determines in good
faith that a “Good Reason” condition has occurred; (b) the employee notifies the
Company or its successor in writing of the first occurrence of the Good Reason
condition within sixty (60) days of the first occurrence of such a condition;
(c) the employee cooperates in good faith with the Company’s or its successor’s
efforts for a period of not fewer than thirty (30) days following such notice
(the “Cure Period”) to remedy the condition; (d) notwithstanding such efforts,
the Good Reason

3

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

continues to exist; and (e) termination of the employee’s employment occurs no
later than seven (7) days following the expiration of the Cure Period.

“Involuntary Termination” means termination of employment or other service
relationship with the Company (or its successor or acquirer) without Cause (as
defined in the Plan) or for Good Reason (other than a Sale Event Termination).

“Involuntary Termination Benefits” means the benefits payable following an
Involuntary Termination.

“Plan” means the Company’s 2015 Stock Option and Incentive Plan, as amended from
time to time.

“Sale Event” means ‘Sale Event’ as defined in the Plan.

“Sale Event Termination” means an Involuntary Termination that occurs within one
(1) year following completion of a Sale Event.

“Sale Event Termination Benefits” means the benefits payable following a Sale
Event Termination.

“Target Bonus” means the greater of (a) the target bonus in effect immediately
prior to the Sale Event Termination or (b) the target bonus in effect
immediately prior to the Sale Event.

This policy shall be administered by the Board of Directors of the Company (the
“Board”) or the Compensation Committee of the Board (such administrator, the
“Administrator”), and the Administrator shall have the power and authority to
interpret the terms and provisions of this policy (including eligibility to
receive any benefits hereunder), to make all determinations it deems advisable
for the administration of this policy, to decide all disputes arising in
connection with this policy and to otherwise supervise administration of this
policy.  The Administrator retains the right to amend, revise, change or end
this policy at any point in the future; provided that the Administrator may not
amend or end the policy during the period commencing on the date that the
Company enters into a definitive agreement that if consummated, would result in
a Sale Event and ending on the earlier of (a) twelve (12) months after
consummation of the Sale Event and (b) the termination of the definitive
agreement without the consummation of a Sale Event.  This policy does not change
the “at-will” employment status of any employee.

In the event an employee of the Company is party to an agreement or other
arrangement with the Company that provides greater benefits than set forth in
this policy, such employee shall be entitled to receive the payments or benefits
under such other agreement or arrangement and shall not be eligible to receive
any payments or benefits under this policy.  

The payments under this policy are intended either to be exempt from Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”), under
the short-term deferral, separation pay, or other applicable exception, or to
otherwise comply with Section 409A.  This policy shall be administered in a
manner consistent with such intent.  For purposes of Section 409A, all payments
under this policy shall be considered separate payments.  To the extent that any
payment or benefit described in this policy constitutes “non-qualified deferred

4

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

compensation” under Section 409A, and to the extent that such payment or benefit
is payable upon an employee’s termination of employment, then such payments or
benefits shall be payable only upon such employee’s “separation from service”
(determined in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h)).  Notwithstanding any provision to the contrary, to the
extent an employee is considered a specified employee under Section 409A and
would be entitled during the six-month period beginning on such employee’s
separation from service to a payment that is not otherwise excluded under
Section 409A, such payment will not be made until the earlier of (a) the date
six (6) months and one (1) day after the employee’s separation from service and
(b) the employee’s death. This policy may be amended as may be necessary to
fully comply with Section 409A and all related rules and regulations in order to
preserve the payments and benefits provided hereunder.  The Company makes no
representation or warranty and shall have no liability to any employee or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A but do not satisfy an exemption
from, or the conditions of, such Section.

5

 